Land is conveyed to A in trust for B.
A has the legal title and conveys to C.
B has the equitable title and conveys to D.
Who is entitled to hold the land in this Court, C or D ?
Very clearly D is entitled to hold the land in a Court of equity as this is.
That is substantially this case, and that principle settles this case in favor of the defendant.
John M. Lisle, conveyed the land to one Camman in trust for certain persons. The plaintiff's devisor had an execution against Camman levied on the land and bought it at Sheriff's sale. That puts the plaintiff in the shoes of Camman with the naked legal title.
The cestui que trusts conveyed to Sloan who conveyed to the defendant's landlord. That puts the defendant in the shoes of the cestui que trusts
with the equitable title.
The plaintiff insists that even if that principle be correct, yet it does not apply here because the defendant does not represent the cestui quetrusts; that the cestui que trusts were the Conrad Hill Gold and Copper Company; and that that Company attempted to join and merge itself into the North Carolina Mining Company, by proceedings which were irregular and ineffectual for that purpose, and that the said North Carolina Mining Company conveyed to Sloan, c.
It may be admitted as contended by the plaintiff, that the deeds and proceedings relied on by the defendant, are irregular and ineffectual to pass the legal title, for if they had been ever so regular and formal they could not have passed the legal title. The legal title was in the plaintiff and not in the cestui que trusts. But what the defendant *Page 468 
rightly insists upon is that the deeds and proceedings coupled with the facts that they were for value and were fair and bona fide, operate as assignments of the equitable interest of the cestui que trusts; and that having the possession of the land he is entitled to hold it.
There is no error.
PER CURIAM.                              Judgment affirmed.